Case 1:19-cv-02594-RM-SKC Document 41 Filed 10/24/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RPM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
  BRYANT E. SEWALL,

         Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

         Relief Defendants.


        UNOPPOSED MOTION DIRECTING BROKERS TO CLOSE POSITIONS AND
                      REQUEST FOR EXPEDITED RULING


         Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the

  Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant Sewall




                                                 1
Case 1:19-cv-02594-RM-SKC Document 41 Filed 10/24/19 USDC Colorado Page 2 of 5




  (“Defendants”), by and through undersigned counsel, hereby submit this Unopposed Motion for

  Order Directing Brokers to Close Positions, and in support thereof, state as follows:

                                         Certificate of Conferral

          1.      Pursuant to D.C.COLO.LCiv R 7.1(a), counsel for Defendants and Relief

  Defendants has conferred with counsel for Plaintiff, the US Securities and Exchange

  Commission (the “SEC”), who does not oppose the requested relief. 1

                                                  Motion

          2.      On September 13, 2019, the Court issued an Order Granting Plaintiff’s

  Emergency Motion for an Ex Parte Asset Freeze, Temporary Restraining Order, Order to Show

  Cause, and other Emergency Relief (ECF 10) (the “Order”).

          3.      Among the accounts restrained and frozen were several of Defendants’ trading

  accounts at Equiti Capital UK Limited (United Kingdom) and its affiliate, Equiti Armenia CJSC

  (Armenia) (together with any persons or entities controlled by, controlling, under common

  control with, or otherwise affiliated with either or both of the foregoing entities holding and/or

  controlling accounts and/or assets subject to the Order, the “Subject Brokers,” and such accounts

  the “Subject Accounts”). The Subject Accounts, as of the date of the Order, contained open over-

  the-counter positions in foreign currencies and precious metals which were at risk of market loss

  if not liquidated or hedged (the “Market Exposures”).

          4.      Defendants previously made a motion requesting that the Court permit the

  liquidation of the Market Exposures─ i.e. the conversion of the foreign currency and precious



  1
   We served Douglas Henkin of Denton with this Unopposed motion. We were informed that they might attempt
  to file papers in opposition.
Case 1:19-cv-02594-RM-SKC Document 41 Filed 10/24/19 USDC Colorado Page 3 of 5




  metals to U.S. dollars and preservation of such cash proceeds in further accordance with the

  Order. The Court granted this motion pursuant to its Order dated October 2, 2019, attached

  hereto as Exhibit A (the “Original Liquidation Order”).

         5.      Defendants previously believed that the Subject Brokers, upon receiving the

  Original Liquidation Order on October 2, 2019, had liquidated the Market Exposures. However,

  the SEC notified Defendants on or about October 10, 2019 that the Subject Brokers had not

  liquidated the Market Exposures and remained unwilling to do so without further instruction.

  Specifically, the Subject Brokers in communication with the SEC on or about October 9, 2019

  had demanded a “firm liquidation request” for conversion of the Market Exposures to U.S.

  Dollars. Upon being informed of the Subject Brokers’ new demand, Defendants several times

  attempted to log onto the Subject Brokers’ trading system and enter liquidation orders with

  respect to the Market Exposures. However, the system had been disabled by the Subject Brokers,

  and such orders were rejected. Accordingly, Defendants issued the written liquidation instruction

  attached hereto as Exhibit B on October 17th, 2019 (the “Supplemental Instruction”).

         6.      Nonetheless, despite the Original Liquidation Order and the Supplemental

  Instruction, the Subject Brokers continue to refuse to liquidate the Market Exposure. Attached

  hereto as Exhibit C is an electronic message from the Subject Brokers to the parties dated

  October 17, 2019 setting forth the Subject Brokers’ current position.

         7.      Accordingly, after consultation with the SEC and in consideration of the position

  expressed by the Subject Brokers, for the reasons stated in this Unopposed Motion, Defendants

  now request an order of the Court directing the Subject Brokers to close all Market Exposures

  and convert the same to U.S. Dollars forthwith.
Case 1:19-cv-02594-RM-SKC Document 41 Filed 10/24/19 USDC Colorado Page 4 of 5




         8.      WHEREFORE, Defendants request an order of this Court directing Equiti Capital

  UK Limited (United Kingdom) and its affiliate Equiti Armenia CJSC (Armenia), as well as any

  and all persons or entities controlled by, controlling, under common control with, or otherwise

  affiliated with either or both of the foregoing entities holding and/or controlling accounts and/or

  assets subject to the Order to forthwith and at prevailing market rates liquidate and convert to

  U.S. Dollars all foreign currencies and precious metals (together with any and all other

  instruments, contracts and/or assets now and/or at the time of the Order held in such accounts)

  and further to preserve and hold such U.S. dollar balances in such respective accounts further

  and otherwise in accordance with the Order.
Case 1:19-cv-02594-RM-SKC Document 41 Filed 10/24/19 USDC Colorado Page 5 of 5




       Respectfully submitted this 23nd day of October 2019.

                                               /s/ Vivian R. Drohan
                                               Drohan Lee LLP
                                               680 Fifth Avenue
                                               New York, New York 10019
                                               Telephone: 212-710-0004
                                               Fax: 212-710-0003
                                               Email: vdrohan@dlkny.com

                                               Jeffrey R. Thomas
                                               Thomas Law LLC
                                               3773 Cherry Creek North Dr, Suite 600
                                               Denver, CO 80209
                                               Telephone: 720-330-2805
                                               E-Mail: jthomas@thomaslawllc.com
                                               Attorneys for Defendants Mediatrix Capital
                                               Inc., Blue Isle Markets Inc. (St. Vincent & the
                                               Grenadines), Blue Isle Markets Ltd., Michael
                                               S. Young, Michael S. Stewart, and Bryant
                                               Sewall and Relief Defendants Victoria M.
                                               Stewart, Maria C. Young, and Hanna
                                               Ohonkova
